Citation Nr: 1602905	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-22 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly pension (SMP) based upon the need for aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Board remanded the case to schedule a Board hearing.  Subsequently, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2015.  The record was held open for 30 days to allow for the submission of additional evidence.  Additional evidence was received in October 2015.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the September 2015 Board hearing, the Veteran stated that he needed aid and attendance due to his progressive medical disabilities.  

Initially, at the Board hearing in September 2015, the Veteran's representative indicated that the Veteran has had recent treatment through the VA Loma Linda Healthcare System.  VA treatment records dated subsequent to April 2014 are not associated with the file.  

Next, a July 2013 letter from the Social Security Administration (SSA) reflects an award of SSA disability benefits.  The SSA records are potentially relevant to the Veteran's claim.  Remand is required so that all relevant SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  

In addition, the Veteran testified that he is essentially housebound, and receives in-home services from County Support Services, for which his spouse is the designated care giver.  The Veteran's spouse testified that the Veteran requires assistance with all daily activities, to include dressing and bathing due to his back and hip disabilities, as well as limitation of motion of his upper extremities.  

The Board notes that the October 2015 VA housebound/aid and attendance examiner reported that the Veteran is able to feed himself, and needs no assistance with bathing or tending to other hygiene needs.  In addition, and although it was noted that the Veteran is unable to prepare his own meals and requires medication management, the examiner reported that the Veteran had a normal posture, gait, and appearance.  In addition, it was concluded that the Veteran is able to walk one block with assistance, and able to leave his home and premises on his own "24/7."  

In view of the state of the record and the Veteran's assertions, to include his testimony and that of his wife at the September 2015 Board hearing, which are not addressed in the October 2015 VA examination report, the October 2015 examination report is not completely adequate for a determination.  As such, a new/updated VA medical examination for aid and attendance and/or housebound status is therefore needed. 

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records.

If these records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Request the Veteran's records from SSA.  

If these records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

3.  After completion of the above, schedule the Veteran for a VA aid and attendance and/or housebound examination.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should discuss whether the Veteran, as a result of his disabilities, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment or is housebound.

The examiner should comment on whether the following factors are present as a result of the disabilities, including consideration of the statements of the Veteran and his spouse: inability of the Veteran to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular service-connected disability cannot be done without aid; inability of the Veteran to feed himself through the loss of coordination of the upper extremities or through extreme weakness; or inability to tend to the wants of nature.

The examiner should also comment on whether the Veteran is bedridden, defined as required to remain in bed through the essential character of his disabilities.

The examiner should also comment on whether the Veteran is substantially confined to his dwelling and the immediate premises and if it is reasonably certain this level of disability will continue throughout his lifetime.

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

